WHOLE COURT

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    January 25, 2019




In the Court of Appeals of Georgia
 A16A1357. THE STATE v. T. M. H.                                              DO-021 C

      DOYLE, Presiding Judge.

      In State v. Hudson,1 the Supreme Court of Georgia reversed in part this Court’s

opinion in State v. T. M. H.2 Accordingly, we vacate our prior opinion, and we adopt

the opinion of the Supreme Court. The judgment of the trial court is affirmed in part

and reversed in part.3

      Judgment affirmed in part and reversed in part. Barnes, P. J., Miller, P. J.,

McFadden, P. J., McMillian, Rickman, Goss, Brown and Markle, JJ., concur.




      1
          303 Ga. 348 (812 SE2d 270) (2018).
      2
          339 Ga. App. 628 (794 SE2d 201) (2016).
      3
          See Hudson, 303 Ga. at 350 n.3.